Citation Nr: 1646008	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a refractive error.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran does not have a current vision or eye disability other than a refractive error of the eye.


CONCLUSION OF LAW

The criteria for service connection for a refractive error have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With regard to the Veteran's claim for service connection for a refractive error, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision issued in May 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Relevant to the Veteran's claims for service connection, his service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 
The Veteran was afforded a VA examination in April 2010 in order to adjudicate his claim for service connection.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination. Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Neither the Veteran nor his representative have alleged that this opinion is inadequate.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Service Connection for a Refractive Error

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Regarding service connection for a vision disability, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability. See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran generally contends that the onset of his refractive error occurred during service.

The Board finds that the weight of the evidence is against a finding of a current eye disability, other than a refractive error of the eye.  The Board finds that the evidence of record, both medical and lay, shows a current diagnosis of a refractive error, and no other eye disability.  See April 2010 VA examination report.  Review of the Veteran's service treatment records show that his uncorrected distance vision was 20/20 in the right eye and 20/30 in the left eye on service entrance and 20/20 in the right eye and 20/40 in the left eye on service discharge.  See June 1967 entrance examination and March 1970 discharge examination.
In April 2010, the Veteran was afforded a VA examination to assist in determining the nature of any current eye disability.  At that time, the Veteran did not endorse any current eye or visual symptoms other than a floater in the right eye for one-and-a-half years and did not endorse any trauma to the eye.  The VA examiner did not make any diagnosis of a present eye disease or injury, including any scars.  The VA examiner's only diagnosis was a refractive error.

The Board affords this opinion significant probative value.  The VA examiner conducted an examination of the Veteran for the purposes of making a diagnosis of a current eye disability, specifically addressing whether there was trauma to the eye, a present eye disease or injury, or current scars.  Additionally, there is no competent evidence to the contrary, including any lay statements that address a possible diagnosis of an eye disability. 

The Veteran has not contended and the record does not otherwise show any injury that occurred to the Veteran's eyes while on active duty that was superimposed upon the current refractive error.  Therefore, the weight of the evidence does not demonstrate a current diagnosis of an eye disability, other than a refractive error of the eye, and does not demonstrate any "superimposed" injury that could aggravate the refractive error of the eye. 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of an eye disability other than a refractive error of the eye, which as discussed above may not be granted service connection, and has not had an eye disability during the pendency of the appeal.  The finding of no current disability during the pendency of the appeal renders moot all theories of entitlement.  As the Veteran does not have current eye disability, service connection may not be granted under any theory.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for a refractive error is denied.



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


